Title: To James Madison from Alexander Scott, 24 March 1825
From: Scott, Alexander
To: Madison, James


        
          Dear Sir
          George Town March 24th 1825
        
        I am still unfortunately an applicant for office, and very reluctantly troublesome to my friends. In my appointment to Pensacola I was disappointed; the place not only being destitute of commerce, but there being no chance of improvement. The sterility of the neighbourhood and want of a back country are insuperable obstacles to its prosperity.
        Previous to Mr Monroe’s leaving Washington he sent me a letter, of which I enclose a copy attested by Mr Lee; I also take the liberty to enclose copies of letters written by my friends Judge Washington and Mr Wirt which are not only strong testamonials from the high respectability of the writers, but their long and intimate acquaintance with my character. In the three appointments I held, I not only never was a defaulter, but on a settlement in each case the UStates owed me a small balance. Mr Lee has examined the accounts & I transmit his statement. This fact I think ought to be taken into consideration.
        
        Under these circumstances Sir, and with these documents before you if you feel authorized, and it is perfectly agreeable to you, a few lines from you in my favour, either addressed to myself (as Mr Monroes letter) or to Mr Adams or Mr Clay would be considered a great obligation and most particular kindness. With great respect and esteem I am Sir yr most obedt Servt
        
          Alexander Scott
        
      